Exhibit 10.8
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE PROVISIONS
OF ANY APPLICABLE STATE SECURITIES LAWS. THIS NOTE AND THE SECURITIES ISSUABLE
UPON CONVERSION HEREOF MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
CONVERTIBLE SUBORDINATED PROMISSORY NOTE
 
$
Note 13-       
 
_______2013

 
FOR VALUE RECEIVED, ProUroCare Medical Inc., a Nevada corporation (the
“Company”), hereby promises to pay to          (“Holder”), the principal sum of
($), together with interest as provided for herein, in lawful currency of the
United States of America.
 
SECTION 1
Terms
 
Section 1.1  Maturity. Subject to the earlier conversion of this Convertible
Subordinated Promissory Note (the “Note”) under the terms set forth in Section
1.3 hereof, the entire outstanding principal amount of this Note, together with
the interest accrued on this Note from the date of this Note through the date of
payment, shall be payable to the Holder in cash on the first anniversary of the
closing date of the Offering (the “Maturity Date”).
 
Section 1.2  Interest. Interest shall accrue on the unpaid principal at a rate
of 10.00% per annum on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days outstanding.
 
Section 1.3   Conversion. 
 
 
(a)
Optional Conversion. At any time or from time to time, at the option of the
Holder, all or any portion of the entire outstanding principal amount of this
Note, together with all interest accrued thereon (such principal and accrued
interest, the “Outstanding Balance”) may be converted into that number of shares
of the Company’s common stock, $0.00001 par value per share (its “Common
Stock”), as is obtained by dividing the Outstanding Balance by $0.50 per share
(the “Conversion Price”).
 
 
 
 
(b)
Conversion at Maturity. At the close of business on the Maturity Date, the
entire Outstanding Balance shall automatically convert into that number of
shares of Common Stock as is obtained by dividing the Outstanding Balance by
$0.50 per share.

 
Section 1.4  No Fractional Shares or Scrips. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this
Note. In lieu of issuing such fractional shares, the Company shall round up the
number of shares to be issued to the nearest whole share.
 
 

 
Section 1.5  No Impairment. Without limiting or altering the provisions or
obligations of the Company under this Note, the Company shall not avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed by it pursuant to this Note and shall at all times in good faith
assist in the observance or performance of any of the terms to be observed or
performed by it pursuant to this Note.
 
Section 1.6  Release of Obligations. Upon conversion or repayment of this Note,
the Company shall be forever released from all its obligations and liabilities
under this Note.
 
Section 1.7   Adjustment.
 
 
(a)
Adjustments for Dividends and Distributions. In the event the Company at any
time or from time to time after the date hereof shall make, issue, or fix a
record date for the determination of holders of capital stock entitled to
receive a dividend or other distribution (including a stock split or
subdivision) payable in securities of the Company, then and in such event
provisions shall be made so that the Holder shall receive, upon conversion of
this Note, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company that the Holder would have
received had this Note been converted into Common Stock on the date of such
event and had the Holder thereafter, during the period from the date of such
event to and including the conversion date, retained such securities receivable
by the Holder as aforesaid during such period, giving application to all
adjustments called for during such period under this Note with respect to the
rights of the Holder under the Note.
 
 
 
 
(b)
Adjustment for Reclassifications, Exchanges, or Substitutions. If the Common
Stock issuable upon the conversion of this Note shall be changed into the same
or different number of shares of any class or classes of capital stock, whether
by capital reorganization, reclassification, or otherwise (other than a
subdivision or combination of shares or stock dividend, or a reorganization,
merger, consolidation, or sale of assets provided for elsewhere), then and in
each such event the Holder shall have the right thereafter to convert this Note
into the kind and amount of shares of capital stock and other securities and
property receivable upon such reorganization, reclassification, or other change,
by holders of the number of shares of Common Stock into which this Note might
have been converted immediately prior to such reorganization, reclassification
or change, all subject to further adjustment as provided herein.
 
 
 
 
(c)
Reorganization; Mergers; Consolidations; Sales of Assets. If at any time or from
time to time there shall be a capital reorganization of the Common Stock
issuable upon conversion of this Note (other than a subdivision, combination,
reclassification, or exchange of shares provided for elsewhere) or a merger or
consolidation of the Company with or into another corporation, or the sale of
all or substantially all of the Company’s properties and assets to any other
entity, then, as a part of such reorganization, merger, consolidation, or sale,
provision shall be made so that the Holder shall thereafter be entitled to
receive upon conversion of this Note, the number of shares of capital stock or
other securities or property of the Company, or of the successor corporation
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Note with
respect to the rights of the Holder after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Note shall be
applicable after the event as nearly equivalent as may be practicable.

 
 

 
 
(d)
Adjustment for Stock Splits and Combinations. If the Company at any time or from
time to time effects a subdivision of the outstanding capital stock, the
Conversion Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time combines the outstanding shares of capital stock, the Conversion
Price then in effect immediately before the combination shall be proportionately
increased. Any adjustment under this subsection (d) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.

 
SECTION 2
Restrictions on Transfer
 
Section 2.1  No Transfer. No transfer of this Note may be completed unless and
until (i) the Company has received an opinion of counsel for the Company that
such securities may be sold pursuant to an exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) a
registration statement relating to this Note has been filed by the Company and
declared effective by the Commission. Subject to the foregoing, this Note and
all rights hereunder are transferable, in whole or in part, at the principal
office of the Company by the Holder in person or by duly authorized attorney,
upon surrender of this Note properly endorsed to any person or entity who
represents in writing that he/she/it is acquiring the Note for investment and
without any view to the sale or other distribution thereof. Each Holder of this
Note, by taking or holding the same, consents and agrees that the bearer of this
Note, when endorsed, may be treated by the Company and all other persons dealing
with this Note as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented by this Note or perform the
obligations required hereby, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding; but until such transfer on
such books, the Company may treat the registered owner hereof as the owner for
all purposes.
 
Section 2.2  Legend. Each certificate for Common Stock issued upon the
conversion of this Note shall bear a legend as follows unless, in the opinion of
counsel to the Company, such legend is not required in order to ensure
compliance with the Securities Act:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
APPLICABLE STATE SECURITIES LAWS, AND IN RELIANCE UPON THE HOLDER’S
REPRESENTATION THAT SUCH SECURITIES WERE BEING ACQUIRED FOR INVESTMENT AND NOT
FOR RESALE. NO TRANSFER OF THE SECURITIES MAY BE MADE ON THE BOOKS OF THE
COMPANY UNLESS (i) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR (ii) UNLESS THE HOLDER SHALL HAVE PROVIDED THE COMPANY WITH
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT NO
SUCH REGISTRATION IS REQUIRED.”
 
SECTION 3
Events of Default
 
Section 3.1  Events of Default. The entire outstanding principal amount of this
Note, together with all interest accrued thereon (such principal and accrued
interest, the “Outstanding Balance”) shall become due and payable in cash
without any action on the part of the Holder thereof upon the happening of any
of the following events (each, an “Event of Default”):
 
 

 
 
(a)
the Company shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, custodianship, protection, or relief of it or its debts under any
law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a receiver,
custodian trustee, or other similar official for it or for any substantial part
of its property; or
 
 
 
 
(b)
the Company shall default in the due performance or observance of any expressed
or implied covenant, agreement or provision of this Note and such default shall
have continued uncured for a period of sixty (60) days after written notice
thereof to the Company from the Holder.

 
Section 3.2  Suits for Enforcement. In case any one or more Events of Default
shall have occurred and be continuing, unless such Events of Default shall have
been waived in the manner provided in Section 4.6, the Holder may proceed to
protect and enforce his rights under this Section 3 by suit in equity or action
at law. It is agreed that in the event the Holder prevails in such action, the
Holder shall be entitled to receive all reasonable fees, costs and expenses
incurred, including without limitation such reasonable fees and expenses of
attorneys (whether or not litigation is commenced) and reasonable fees, costs
and expenses of appeals.
 
SECTION 4
Miscellaneous
 
Section 4.1  No rights as Shareholder. This Note shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Company.
 
Section 4.2  Lost, Stolen or Mutilated Notes. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and in case of any such loss, theft or destruction, upon delivery of
any customary indemnity agreement reasonably satisfactory to the Company, or in
any case of any such mutilation, upon surrender and cancellation of this Note,
the Company at its expense will issue and deliver a new Note of like tenor in an
amount equal to the amount of such lost, stolen or mutilated Note and any such
lost, stolen or destroyed Note shall thereupon become void.
 
Section 4.3  Benefit of Note. This Note shall be binding upon, and shall inure
to the benefit of and be enforceable by, the Holder and his successors and
assigns. All of the covenants and the agreements contained in this Note by or on
behalf of the Company are binding on the Company’s successors and assigns,
whether by consolidation, merger, transfer or license of all or substantially
all of the property of the Company.
 
Section 4.4  Costs of Collection. The Company hereby waives presentment for
payment, notice of dishonor, protest and notice of protest and, following an
Event of Default, the Company shall pay all of the Holder’s costs of collecting
or attempting to collect any amount due hereunder, including but not limited to,
all reasonable attorneys’ fees and legal expenses.
 
 
 
Section 4.5  Notices. All notices required under this Note shall be deemed to
have been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one day after being sent, when
sent by professional overnight courier service, or (iv) five days after posting
when sent by registered or certified mail. Notices to the Company shall be sent
to the principal office of the Company (or at such other place as the Company
shall notify the Holder hereof in writing). Notices to the Holder shall be sent
to the address of the Holder as set forth in the books and records of the
Company on the date hereof (or at such other place as the Holder shall notify
the Company hereof in writing).
 
Section 4.6  Amendment; Waiver. Any term of this Note may be amended, changed or
modified, and the observance of any term of this Note may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holder.
 
Section 4.7  Governing Law and Construction. This Note shall be construed in
accordance with and governed by the laws of the State of Minnesota, without
regard to the principles of conflicts of law. Whenever possible, each provision
of this Note and any other statement, instrument or transaction contemplated
hereby and valid under such applicable law, but, if any provision of this Note
or any other statement, instrument or transaction contemplated hereby or
relating hereto shall be held to be prohibited or invalid under such applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or any other statement, instrument or
transaction contemplated hereby or relating hereto.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date first
above written
 
 
PROUROCARE MEDICAL INC.
 
 
 
By:
 
 
 
Name:
 
 
Title: Chief Financial Officer

 
 

